Citation Nr: 1417752	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-24 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased (compensable) evaluation for service-connected pleural plaques due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge at a June 2010 Central Office Hearing in Washington, DC.  A transcript of the hearing has been associated with the claims file.

This matter was previously remanded by the Board in October 2010 for further procedural development.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering the matter, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  

In the Board's previous remand, it instructed the RO to obtain updated VA treatment records and record of a July 2010 VA examination which the Veteran stated that he attended.  The RO did successfully update VA treatment records in the file, however, evidentiary development led to a finding that no VA examination was performed in July 2010.  The only medical records currently associated with the file are VA treatment records through November 2010.

In a March 2014 Informal Hearing Presentation, the Veteran's representative asserts that the extent of the Veteran's service-connected pleural plaques due to asbestos exposure is not adequately reflected by his current evaluation.  In addition, the representative asserts a worsening since the Veteran's June 2010 hearing and VA treatment records associated with the file.  The representative requests a new examination to determine the current extent of the Veteran's disability

As the most recent medical records in the file date back to November 2010, and there is no evidence that the Veteran was afforded a VA examination, the Board finds that a VA examination is necessary to determine the current disability picture of the Veteran's service-connected pleural plaques due to asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit any further evidence that he may have pertinent to the claim on appeal.  

If the Veteran is currently receiving VA treatment for his pleural plaques disability, obtain and associate any updated VA treatment records with the file.

2.  Schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the current severity of his service-connected pleural plaques disability.  The claims folder, and any pertinent evidence in Virtual VA or VBMS, must be made available to the examiner in conjunction with the examination.  Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating pleural plaques.  The examiner should obtain a detailed clinical history from the Veteran.  

A rationale for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In doing so, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



